Citation Nr: 0420730	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-06 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from June 1957 to 
December 1957.  He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
issues of entitlement to service connection for right ankle 
and right knee disabilities.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The veteran does not have a diagnosed right ankle 
disability related to his service.  

3.  The veteran's right knee disability, characterized as 
severe degenerative joint disease and status post right total 
knee arthroplasty, is not related to his service.  


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred or aggravated 
during active military duty.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2003).  

2.  A right knee disability was not incurred or aggravated 
during active military duty, nor may arthritis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 
3.307, 3.309 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In a letter dated in November 2002, the statement of the case 
(SOC) issued in February 2003, and a letter dated in November 
2003, the RO informed the veteran of the criteria used to 
adjudicate his service connection claims as well as the type 
of evidence needed to substantiate these issues (including 
the type of evidence that VA would obtain for him and the 
specific information necessary from him).  Further, the SOC 
furnished in the present case advised the veteran of the 
evidence of record and of the reasons and bases for the 
decision.  In addition, in the November 2002 and November 
2003 letters, the RO specifically notified the veteran that 
VA would assist in obtaining identified records but that it 
was his duty to give enough information to enable VA to 
obtain any such available additional records not in the 
possession of a federal department or agency and to support 
his claim with appropriate evidence.  Also in these letters, 
the RO informed the veteran of his opportunity to submit 
"additional evidence or the evidence itself."  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand of the veteran's service connection 
claims would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

II.  Factual Background

According to the service medical records from the veteran's 
reserve duty, in April 1980, the veteran sought treatment 
after having twisted his right foot and ankle.  A physical 
examination demonstrated some swelling, a little bruise, and 
full range of motion.  X-rays taken of the veteran's right 
foot and right ankle were negative and showed no clinically 
significant radiographic abnormality.  An ace wrap was placed 
around the veteran's right foot and ankle.  He was given 
crutches.  In addition, the veteran was instructed to apply 
ice, to elevate his right leg, to take aspirin every four to 
six hours, and to avoid running and marching for 72 hours.  

Approximately one-and-a-half weeks later in May 1980, the 
veteran sought treatment for complaints of continued right 
foot pain.  A physical examination demonstrated minimal 
effusion of the right foot, slight discomfort over the 
metatarsal area of the forefoot, and full range of motion of 
the metatarsal joints.  The examiner noted congenital pes 
planus of the right foot.  X-rays taken of the veteran's 
right foot were negative.  The examiner diagnosed a right 
foot sprain and recommended "good fitting" boots.  

Periodic reserve examinations conducted in July 1980, June 
1984, July 1988, and January 1994 included the veteran's 
denials of ever having experienced a "trick" or locked knee 
or bone, joint, of other deformity.  These evaluations 
demonstrated that the veteran's lower extremities, including 
his feet, were normal.  

Service personnel records confirm that the veteran injured 
his right foot and right ankle occurred during a period of 
inactive duty for training in April 1980.  According to these 
documents, the veteran was participating in a "Firing Tank 
Table V" on Simmons range at Ft. Rucker.  He slipped from 
his loaders seat in an M60A1 Tank which resulted in his foot 
getting caught in the turret ring as it was being traversed.  
A right ankle sprain was diagnosed.  

Private medical records reflect bilateral knee treatment 
between March and August 1997.  Specifically, in a March 1997 
letter, a private physician noted that the veteran had a 
one-year history of increasingly severe bilateral knee pain 
(with the right knee pain being worse than the left knee 
pain).  The veteran reported that prolonged sitting 
aggravates the pain and stiffness in his knees.  In addition, 
he complained of locking, popping, giving way, and 
intermittent swelling in his knees.  Following a physical 
examination of the veteran's knees, as well as a review of 
radiographic films taken of these joints, the treating 
physician assessed severe degenerative joint disease of both 
knees.  

Later in June 1997, the veteran underwent a right total knee 
arthroplasty.  At a follow-up treatment session three weeks 
later in July 1997, the examiner observed that the veteran 
was neurovascularly intact and that his wound was healing 
with no sign of infection.  The examiner concluded that the 
veteran was "[d]oing well" with regard to his status post 
right total knee arthroplasty.  

Approximately three weeks thereafter in August 1997, the 
examiner concluded that the veteran was "[d]oing well" with 
regard to his status post right total knee arthroplasty.  In 
a June 2001 letter, the veteran's treating physician noted 
that the veteran's knee history includes diagnoses of severe 
degenerative osteoarthritis and of status post total knee 
replacement.  In addition, the doctor explained that the 
veteran will continue to experience knee pain and that this 
symptomatology will "significantly reduce . . . his 
ambulatory capabilities."  

A private medical record dated in November 2002 includes the 
veteran's right knee complaints of continued significant pain 
and discomfort, swelling, inflammation, popping, cracking, 
and significant stiffness after rest.  He reported having had 
these problems for many years and, in particular, since a 
fall in 1984 during national guard service.  A physical 
examination of the veteran's extremities demonstrated no 
swelling, joint tenderness, or other abnormalities; normal 
peripheral pulses; reflexes which were 2+ and equal 
bilaterally; a normal gait; and no lesions, ulcers, venous 
stasis changes, or motor or sensory deficits.  

VA X-rays taken of the veteran's right knee in January 2003 
indicated that the veteran was status post total right knee 
arthroplasty.  These radiographic films also reflected a one 
millimeter of lucency of the interface of the prosthesis in 
the plateau of the tibial component, an unremarkable femoral 
component, a one millimeter of lucency superiorly of the 
patellar component, and a small effusion.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a) 
(2003).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if 
arthritis became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

A.  Right Ankle

Throughout the current appeal, the veteran has asserted that 
he injured his right ankle during service and, since that 
injury, has experienced consistent pain and swelling in this 
joint.  In this regard, the Board acknowledges that the 
service medical records reflect treatment for a right ankle 
sprain and a right foot sprain between April and May 1980.  

Significantly, however, the subsequent reserve examinations 
conducted in July 1980, June 1984, July 1988, and January 
1994 included the veteran's denials of ever having 
experienced bone, joint, of other deformity.  Furthermore, 
these evaluations demonstrated that the veteran's lower 
extremities, including his feet, were normal.  Moreover, none 
of the post-service medical records reflect treatment for a 
right ankle disability.  

The Board acknowledges the veteran's complaints of right 
ankle pain.  Significantly, however, pain itself is not 
analogous to disability.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In particular, 
with regard to a service connection claim, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection may be granted.  Id.  

Consequently, the Board must conclude that the pertinent 
medical records contained in the veteran's claims folder do 
not provide competent evidence of a diagnosed right ankle 
disability.  Without competent evidence of a diagnosed right 
ankle disability associated with active duty, service 
connection cannot be granted.  In the present case, 
therefore, the preponderance of the evidence is, therefore, 
against the veteran's claim for service connection for a 
right ankle disability, and the reasonable doubt doctrine is 
not for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  

B.  Right Knee

Throughout the current appeal, the veteran has asserted that 
he injured his right knee at the same time that he had 
sustained the injury to his right ankle during service.  In 
addition, the veteran has contended that, since the 
in-service injury to his right knee, he has experienced 
consistent pain and swelling in this joint.  

In support of these assertions, the veteran submitted an 
August 1997 statement from a fellow serviceman.  According to 
this letter, the serviceman stated that he had served as a 
recruiter for the military in Hartford, Alabama.  Further, 
this serviceman stated that, during a weekend drill in 
perhaps the summer of 1983, the veteran injured his knee when 
he was riding on a tank.  The accident occurred when a turret 
turned at the wrong time on the tank.  This serviceman also 
noted that he has talked to the veteran since the in-service 
injury and that the veteran stated that his knee "has not 
really been right since [then]."  

Significantly, however, as the Board has noted in this 
decision, the service medical records reflect treatment for a 
right foot sprain and a right ankle sprain between April and 
May 1980 but do not indicate that the veteran injured his 
right knee at that time.  In fact, none of the service 
medical records, including several physical examinations 
dated after the claimed right knee injury, reflect any 
evidence of complaints of, treatment for, or findings of a 
right knee disability.  In this regard, the Board notes that, 
included in the claims folder, is an April 1980 sworn 
statement from the serviceman who had driven the tank at the 
time that the veteran injured his right ankle.  The driver 
did not mention that the veteran had hurt his right knee as a 
result of this accident.  

The first post-service evidence of a right knee disability is 
dated in March 1997.  When the veteran filed his initial 
claim for compensation in June 1997, he made no mention of 
right knee disability.  A private medical record dated in 
June 1997 indicated that the veteran had received treatment 
for severe degenerative joint disease of the right knee.  
Additional private medical records note that, in June 1997, 
the veteran underwent a right total knee arthroplasty.  In a 
June 2001 letter, the veteran's treating physician explained 
that the veteran will continue to experience knee pain and 
that this symptomatology will "significantly reduce . . . 
his ambulatory capabilities."  

Importantly, however, none of the post-service medical 
records provide competent evidence of an association between 
the veteran's right knee disability (characterized as severe 
degenerative joint disease and status post right total knee 
arthroplasty), which was diagnosed many years after service, 
and his military duty.  In this regard, the Board notes that 
a November 2002 private medical record includes the veteran's 
right knee complaints of continued significant pain and 
discomfort, swelling, inflammation, popping, cracking, and 
significant stiffness after rest.  This document reflects a 
history that the veteran had experienced these problems for 
many years and, in particular, since a fall in 1984 during 
National Guard service, however, the examiner did not comment 
on the etiology of right knee disability.  The Court has held 
that bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for right ankle 
and knee disability because there is sufficient clinical 
evidence reflecting a normal right ankle after the 1980 
injury and there is no competent evidence of right knee 
disability in service.  Thus, while there are current 
diagnoses of right knee disability, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal right knee 
findings in service and the negative examinations performed 
subsequent to the claimed right knee injury in service, any 
opinion relating the current right knee disability to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2002).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

In the present case, therefore, the veteran's right knee 
disability, which has been defined as severe degenerative 
joint disease and status post right total knee arthroplasty, 
has not been found to be associated with his service, 
including the injury that he sustained to his right foot and 
right ankle during his reserve duty.  Without competent 
evidence of an association between such a diagnosed 
disability and active duty, service connection for the 
disorder cannot be granted.  In the present case, therefore, 
the preponderance of the evidence is, therefore, against the 
veteran's claim for service connection for a right knee 
disability, and the reasonable doubt doctrine is not for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a right ankle disability is denied.  

Service connection for a right knee disability is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



